Court of Appeals
                                            Third District of Texas
                                             P.0 BOX 12547. AUSTIN. TEXAS 78711-2S47
                                                    www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE. CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR. JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                          January 14,2015

Darrell J. Harper
TDCJID# 1457329
Holliday Unit
295 IH 45 North
Huntsville, TX 77320


RE:      Court of Appeals Number:     03-14-00797-CV
         Trial Court Case Number:     D-l-GN-14-001263

Style:    Darrell J. Harper
          v. State of Texas Commission on Jail Standards et al.


Dear Darrell J. Harper:
        The Clerk of this Court filed appellant's notice of appeal on Wednesday, December 17,
2014. The clerk's and reporter's records were due in this Court on Tuesday, January 13,2015 and
are overdue. Notice was received from the district clerk's office of Travis County, Texas on
January 13, 2015, indicating appellant has neither paid, nor made arrangements for payment, for the
clerk's record. Accordingly, the clerk's record will not be timely filed.
        Appellant is requested to make arrangements for the record and submit a status report
regarding this appeal. A response regarding this matter is requested by this Court on or before
Monday. January 26.2015. Failure to do so may result in the dismissal of this appeal for want of
prosecution. See Tex. R. App. P. 37.3(b).
        If appellant has not already done so, he is instructed to make a written request to the court
reporter and make arrangements for payment of the record. If appellant does not wish to pursue this
appeal, please file a motion to dismiss.


                                                       Very truly yours,

                                                      JEFFREY D. KYLE, CLERK


                                                       BY: 3%nw 0tro//ter
                                                             Amy Strother, Deputy Clerk


cc:      Mr. Kyle Smith
     Court of Appeals
              Third District
    PO. BOX 12547. AUSTIN. TEXAS 78711-2547




                                              DARRELL J. HARPER
                                              TDCJ ID# 1457329

XXOv^L*
 ******